            Case 4:15-cv-03504-YGR Document 394 Filed 10/21/19 Page 1 of 3



 1   Enu Mainigi (admitted pro hac vice)
     Grant A. Geyerman (admitted pro hac vice)
 2   WILLIAMS & CONNOLLY LLP
 3   725 Twelfth Street, N.W.
     Washington, DC 20005
 4   Telephone: (202) 434-5000
     Facsimile: (202) 434-5029
 5
     Edward W. Swanson (Cal. Bar No. 159859)
 6   August Gugelmann (Cal. Bar No. 240544)
 7   SWANSON & MCNAMARA LLP
     300 Montgomery Street, Suite 1100
 8   San Francisco, CA 94104
     Telephone: (415) 477-3800
 9   Facsimile: (415) 477-9010
10
     Attorneys for Defendant CVS Pharmacy, Inc.
11

12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                       OAKLAND DIVISION
15

16    CHRISTOPHER CORCORAN, et al.,               No. 15-CV-03504-YGR

17                                Plaintiffs,     CLASS ACTION

18                  v.                            CVS PHARMACY, INC.’S
                                                  ADMINISTRATIVE MOTION TO FILE
19    CVS PHARMACY, INC.,                         UNDER SEAL MATERIALS
                                                  DESIGNATED CONFIDENTIAL RE:
20                                Defendant.      OPPOSITION TO PLAINTIFFS’
                                                  REVISED MOTION TO SUBSTITUTE
21                                                AND TO CERTIFY NEW YORK AND
                                                  ARIZONA CLASSES
22

23

24

25

26

27

28
              Case 4:15-cv-03504-YGR Document 394 Filed 10/21/19 Page 2 of 3



 1          Pursuant to Civil Local Rules 7-11 and 79-5, Defendant CVS Pharmacy, Inc. (“CVS”)
 2   submits this Administrative Motion to File Under Seal Materials Designated Confidential Re:
 3
     Opposition to Plaintiffs’ Revised Motion to Substitute Class Representatives and for Certification
 4
     of New York and Arizona Classes. Specifically, CVS requests permission to file under seal and
 5
     maintain under seal portions of Exhibit A (Plaintiff Darlene McAfee’s Responses and Objections
 6

 7   to CVS’s Interrogatories (Sept. 9, 2019); Exhibit B (Plaintiff Stephen Sullivan’s Amended

 8   Responses and Objections to CVS’s Interrogatories (Oct. 16, 2019)); Exhibit G (Excerpts from

 9   Transcript of Deposition of Darlene McAfee (Sept. 25, 2019)); and Exhibit Q (Excerpts from
10
     Transcript of Deposition of Stephen Sullivan (Oct. 14, 2019)) to its Opposition to Plaintiffs’
11
     Revised Motion to Substitute Class Representatives and for Certification of New York and Arizona
12
     Classes (“Opposition”). The excerpts of those exhibits sought to be filed under seal contain
13
     information designated “Confidential” pursuant to the Revised Stipulated Protective Order (Dec.
14

15   12, 2015) [Dkt. No. 67]. CVS seeks to file redacted copies of Exhibits A, B, G, and Q (i.e.,

16   redacted versions will be publicly filed on ECF).
17          In compliance with Civil Local Rule 79-5(b), which requires requests to seal to “be
18
     narrowly tailored to seek sealing only of sealable material,” CVS seeks to seal only limited portions
19
     of Exhibits A, B, G, and Q as follows:
20
            a.      Exhibit A to the Opposition at Page 3 (Response to Interrogatory No. 1) and Page
21

22                  8 (McAfee Responses to Interrogatory Nos. 10 and 11).

23          b.      Exhibit B to the Opposition at Page 3 (Response to Interrogatory No. 1) and Pages

24                  8–9 (Sullivan Responses to Interrogatory Nos. 10 and 11).
25          c.      Exhibit G to the Opposition at Page 55, Line 4; Page 56, Line 5; Page 102, Line 11;
26
                    and Page 127, Line 2.
27

28
                                                                            DEFENDANT’S ADMIN. MOT. TO
                                                     -1-                              FILE UNDER SEAL
                                                                                    NO. 15-CV-03504-YGR
             Case 4:15-cv-03504-YGR Document 394 Filed 10/21/19 Page 3 of 3



 1          d.      Exhibit Q to the Opposition at Page 5, Lines 3–4 & 14; Page 137, Line 15; Page
 2                  138, Lines 13 & 25; Page 139, Line 13; Page 140, Lines 8 & 19; Page 141, Lines 6
 3
                    & 22; Page 142, Lines 9 & 19; Page 143, Lines 5, 14, & 24; Page 144, Lines 10 &
 4
                    20; Page 145, Lines 6 & 16; Page 146, Lines 2, 14, & 24; Page 147, Lines 10 & 20;
 5
                    and Page 148, Lines 6, 9, & 18.
 6

 7   Those portions of Exhibits A, B, G, and Q reflect, discuss, or summarize individuals’ medical

 8   conditions, prescription medication, and/or other personal information, which have been

 9   designated Confidential by Plaintiffs. Belden Declaration ¶ 3. CVS seeks to file redacted versions
10
     of these exhibits to protect the privacy interests of those individuals in accord with Plaintiffs’
11
     designating the information confidential. Pursuant to Local Rule 7-11(a), CVS conferred with
12
     Plaintiffs about the relief sought herein, and Plaintiffs do not oppose the Motion. The information
13
     sought to be sealed by this Motion to Seal has not previously been subject of a sealing Order.
14

15          Accordingly, CVS respectfully requests that the Court grant this Motion to Seal.

16
     Dated: October 21, 2019                      Respectfully submitted,
17
                                                  By: s/ Grant A. Geyerman
18                                                Enu Mainigi (Pro Hac Vice)
                                                  Grant A. Geyerman (Pro Hac Vice)
19                                                WILLIAMS & CONNOLLY LLP
20
                                                  Edward W. Swanson (State Bar No. 159859)
21                                                August Gugelmann (State Bar No. 240544)
                                                  SWANSON & McNAMARA LLP
22
                                                  Attorneys for CVS Pharmacy, Inc.
23

24

25

26

27

28
                                                                            DEFENDANT’S ADMIN. MOT. TO
                                                      -2-                             FILE UNDER SEAL
                                                                                  NO. 15-CV-03504-YGR
